DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant alleges that Sorbel does not disclose amended limitation “calibrate the on-screen view of the channel prior to multicasting of the channel, based on the one or more error parameters detected using content recognition databases; and re-calibrate the on-screen view of the channel at a plurality of locations in a broadcast chain based on a plurality of inline-monitoring devices positioned before and after a trigger insertion system.”  Examiner respectfully disagrees. Sorbel discloses (¶0036) that when the cue/parameter is detected, the system removes/adjusts/calibrate logo, graphic, banner from the streaming video feed, where (¶0030, ¶0035) the advertising database and Asset library stores logos, graphics, watermarks, banners, etc. is searched; (¶0006, ¶0030) the Digital Air Impressions (DAI) Ad Video Recognition Software has the logic to identify what is playing on the screen; once it identifies the streaming video content, it searches the DAI Ad Server Library (Asset Library) to look for and match the appropriate advertiser's assets: logo, graphic, watermark, banner, video, and the like and then incorporates it onto a predetermined or designated area on the screen; (¶0035, ¶0036) the software continues to monitor new video feed to identify logos/graphics even after it displays/removes (re-calibrates) logos/graphics from video screen. Based on this this teaching, it is obvious that DAI Ad video recognition software, used in Sorbel, monitors content for logos/graphics (before a trigger system) as shown in Fig. 5A (element 136) and continues to monitor for logos/graphics after it removes logos/graphics (after a trigger system) as shown in Fig. 5B (element 154, 156, 120).  Therefore it moots Applicant’s argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., re-verification/re-calibration of the logo/sponsored video material that has been removed once) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
With regard to the dependent claims, the respective rejections are maintained as Applicant has only argued that the prior arts of the record fail to cure the deficiency of Sorbel, nevertheless it is the Examiner's contention that Sorbel does not contain any deficiencies.  
See the updated rejection below.

Double Patenting
Claims 1-5, 8-14, 16-20, and 23-33 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,701,438. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the previous Office Action.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claim(s) in the pending application**

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 16-20, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2014/0337880 to Sorbel (“Sorbel”) in view of US PG Pub 2015/0070587 to Emeott (“Emeott”), US PG Pub US PG Pub 2017/0134822 to Nguyen (“Nguyen”), and US PG Pub 2014/0201774 to Neumeier (“Neumeier”).
Regarding claim 1, “A system, comprising: a memory for storing instructions: and a processor configured to execute the instructions” reads on the TV system that provides logo, graphics, banner while streaming video content (abstract, ¶0001) disclosed by Sorbel and represented in Fig. 1.  Sorbel further discloses (¶0040) that the system comprises a microcontroller and memory for storing the program.
As to “based on the executed instructions, the processor is further configured to: partition an on-screen view of a channel into a plurality of sections based on an overlay of a plurality of graphics on the on-screen view of the channel” Sorbel discloses (¶0026, ¶0028) that the television provides plurality of sectional views including a company logo as represented in Fig. 1C (elements 20, 22, 30).
As to “determine a placement of each of the overlaid plurality of graphics in the plurality of sections with respect to associated content on the on-screen view of the channel” Sorbel discloses (¶0028) that the logos, graphics, banners of the associated content are displayed at the predetermined location on the screen as represented in Fig. 1B, C, and Fig. 5B (element 148).
As to “detect one or more…parameters for each of the overlaid plurality of graphics based on…an overlaid graphic of the overlaid plurality of graphics on the on-screen view of the channel…” Sorbel discloses (¶0036) that the system monitors/detects the end of the content cue (parameter) for the associated content logo as represented in Fig. 5B (elements 150, 152).
As to “calibrate the on-screen view of the channel prior to multicasting of the channel, based on the one or more…parameters detected using content recognition databases” Sorbel discloses (¶0036) that when the cue/parameter is detected, the system removes/adjusts/calibrate logo, graphic, banner from the streaming video feed, where (¶0030, ¶0035) the advertising database and Asset library stores logos, graphics, watermarks, banners, etc. is searched as represented in Fig. 5B (elements 154, 156, 120).
As to “re-calibrate the on-screen view of the channel at a plurality of locations in a broadcast chain based on a plurality of inline-monitoring devices positioned before and after a trigger insertion system” Sorbel discloses (¶0006, ¶0030) that the Digital Air Impressions (DAI) Ad Video Recognition Software has the logic to identify what is playing on the screen; once it identifies the streaming video content, it searches the DAI Ad Server Library (Asset Library) to look for and match the appropriate advertiser's assets: logo, graphic, watermark, banner, video, and the like and then incorporates it onto a predetermined or designated area on the screen; (¶0035, ¶0036) the software continues to monitor new video feed to identify logos/graphics and displays-removes (re-calibrates) logos/graphics from video screen as represented in Fig. 5.  Based on this this teaching, it is obvious that DAI Ad video recognition software, used in Sorbel, monitors content for logos/graphics (before a trigger system) as shown in Fig. 5A (element 136) and continues to monitor for logos/graphics after it removes logos/graphics (after a trigger system) as shown in Fig. 5B (element 154, 156, 120).
Sorbel meets all the limitations of the claim except “wherein the placement of each of the overlaid plurality of graphics in the plurality of sections is determined based on a programming schedule.”  However, Emeott discloses (¶0019, ¶0021) that the placement of logo(s) associated with a specific program is determined using EPG data.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Sorbel’s system by using programming schedule to determine placement of graphic(s) as taught by Emeott in order to generate alerts and supplemental information based on the detection of on-screen objects in video data (¶0013).
Combination of Sorbel and Emeott meets all the limitations of the claim except “detect one or more error parameters for each of the overlaid plurality of graphics, based on…[placement] of an overlaid graphic of the overlaid plurality of graphics on the on-screen view of the channel…, wherein a mismatch in a position of the overlaid plurality of graphics that corresponds to the determined placement on the on-screen view of the channel is corrected based on the detected one or more error parameters; calibrate the on-screen view…based on the one or more error parameter detected….”  However, Nguyen discloses (¶0024) that the metadata associated with the video content includes information that identifies a location, such as bottom of the screen, of the informational banner within the image area of the video content; (¶0033-¶0035) also, based on user’s preference, the extracted information banner, different from the informational banner, is always displayed on the bottom of the screen, however when the system detects that the video content includes another informational banner, different from the extracted information banner, which should be displayed on the bottom of the screen based on the identified location [using the metadata], then the system determines the mismatch/error in a location which correspond to the determined placement (bottom of the screen) of the another information banner and repositions/corrects the another information banner by placing above or adjacent to the extracted informational banner from the first video content so that the extracted informational banner is still on the bottom of the screen.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Sorbel and Emeott's systems by detecting error parameters based on the determined placement of graphics/banner and replacing content items as taught by Nguyen in order to provide viewers with accurate information without any interruption.
Combination of Sorbel, Emeott, and Nguyen meets all the limitations of the claim except “detect one or more…parameters based on a fingerprint of an overlaid graphic of the overlaid plurality of graphics on the on-screen view of the channel that matches to a graphics fingerprint associated with a corresponding graphics identifier (ID), wherein the graphics ID corresponds to fingerprints of each of the plurality of graphics.”  However, Neumeier discloses (¶0023) that the system determines if the logos overlaid on programming are matches for those of the expected network in database; (¶0005, ¶0045, ¶0047, ¶0048) the system receives metadata associated with the audiovisual stream comprising a fingerprint with on-screen graphic identifier and further receives an on-screen graphic identifier from the client device as represented in Fig. 4 (elements 412, 414); (¶0046, ¶0053, ¶0054) the system makes determination by matching the received fingerprint package comprising on-screen graphic ID from the client device with the signature associated with graphic ID obtained from the stream.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Sorbel, Emeott, and Nguyen’s systems by detecting parameters by comparing fingerprint of the channel with a graphics identifier as taught by Neumeier in order to determine based on the comparison that a particular graphic/logo and particular data is most likely associated with each other (¶0054).

Regarding claim 2, “The system according to claim 1, wherein the plurality of graphics comprises a channel logo, a sign, a symbol, a text placeholder, full screen graphics, partial screen graphics, a rating key, and/or a ticker” Sorbel discloses (¶0028) that the sections displayed on the TV comprises logo, graphic, banner, video.

Regarding claim 3, “The system according to claim 1, wherein the placement of each of the plurality of graphics in the plurality of sections with respect to the associated content is determined based on a concurrent look-up of each of the plurality of graphics in the plurality of sections and the associated content to identify correct placement of the plurality of graphics intended for a specific content on the on-screen view of the channel” Sorbel discloses (¶0035, ¶0036) that the system constantly monitors live video feed for the logos/graphics/banners of the associated content as represented in Fig. 5A (element 120); (¶0028, ¶0094) when the logos/graphics/banners of the associated content are determined/matched, they are displayed at the predetermined location on the screen as represented in Figs. 1B,C and Fig. 5B (element 148).

Regarding claim 4, “The system according to claim 3, wherein the processor is are further configured to execute the concurrent look-up based on the graphics ID of each of the plurality of graphics in the plurality of sections and a content ID of the associated content of each of the plurality of graphics, and wherein the content ID corresponds to the fingerprints of the associated content” Sorbel discloses (¶0094) that the system monitors streams to detect the presence of graphics and content ID packets to match with the detected signature of the graphic (¶0030), and Neumeier discloses (¶0005, ¶0045, ¶0047, ¶0048) the system receives metadata associated with the audiovisual stream comprising a fingerprint with on-screen graphic identifier and further receives an on-screen graphic identifier from the client device as represented in Fig. 4 (elements 412, 414); (¶0046, ¶0053, ¶0054) the system makes determination by matching the received fingerprint package comprising on-screen graphic ID from the client device with the signature associated with graphic ID obtained from the stream.

Regarding claim 5, “The system according to claim 4, wherein the processor is further configured to generate graphics fingerprints, which correspond to the fingerprints of the plurality of graphics, based on at least one or more visual features in the plurality of graphics, wherein the graphics fingerprints are generated for a plurality of coordinates corresponding to the plurality of graphics on the on-screen view, and wherein the graphics fingerprints are stored in a graphics fingerprint database” Sorbel discloses (¶0028) that the logo is incorporated in a strategic and the designated location, and Nguyen discloses (¶0016) that the database stores the size and location of the informational banner for a plurality of programs or a plurality of channels; (¶0027) the location and size of the informational banner is defined by specific pixels; a percentage of the image area; a location, size, and shape of the informational banner; pixel coordinates of each corner of a border of the informational banner; one or more pixel coordinates with additional width or height information.

Regarding claim 16, see rejection similar to claim 1.

Regarding claim 17, see rejection similar to claim 2.

Regarding claim 18, see rejection similar to claim 3.

Regarding claim 19, see rejection similar to claim 4.

Regarding claim 20, see rejection similar to claim 5.

Regarding claim 30, see rejection similar to claim 1.

Regarding claim 31, see rejection similar to claim 2.

Regarding claim 32, “The system according to claim 1, wherein the association between the graphics fingerprint and the corresponding graphics ID is stored in a database” Neumeier discloses (¶0021, ¶0023) that the metadata associated with said fingerprints is tested against a database as represented in Fig. 2 (element 212).

Regarding claim 33, “The system according to claim 1, wherein the mismatch is determined based on a concurrent look-up of each of the overlaid plurality of graphics in the plurality of sections and the associated content” combination of Sorbel and Nguyen teaches this limitation, where Sorbel discloses (¶0035, ¶0036) that the system constantly monitors live video feed for the logos/graphics/banners of the associated content as represented in Fig. 5A (element 120); (¶0028, ¶0094) when the logos/graphics/banners of the associated content are determined/matched, they are displayed at the predetermined location on the screen as represented in Figs. 1B,C and Fig. 5B (element 148), and Nguyen discloses (¶0033-¶0035) that based on user’s preference, the extracted information banner is always displayed on the bottom of the screen, however when the system detects that the second video content includes another informational banner [to be displayed on the bottom of the screen] then the system [determines the mismatch/error and] places the extracted information banner in a different location other than the bottom of the screen.

Regarding claim 34, “The system according to claim 1, wherein the processor is further configured to automatically detect one or more inaccuracies in the placement of the plurality of graphics and the associated content in the broadcast chain prior to encoding and multicasting of the channel” Nguyen discloses (¶0024) that the metadata associated with the video content includes information that identifies a location, such as bottom of the screen, of the informational banner within the image area of the video content; (¶0033-¶0035) also, based on user’s preference, the extracted information banner, different from the informational banner, is always displayed on the bottom of the screen, however when the system detects that the video content includes another informational banner, different from the extracted information banner, which should be displayed on the bottom of the screen based on the identified location [using the metadata], then the system determines the mismatch/error in a location which correspond to the determined placement (bottom of the screen) of the another information banner and repositions/corrects the another information banner by placing above or adjacent to the extracted informational banner from the first video content so that the extracted informational banner is still on the bottom of the screen.  

Regarding claim 35, “The system according to claim 1, wherein the processor is further configured to determine an accurate placement of each of the plurality of graphics and the associated content in the plurality of sections of the on-screen view of the channel based on the re-calibration of the on-screen view of the channel” Nguyen discloses (¶0024) that the metadata associated with the video content includes information that identifies a location, such as bottom of the screen, of the informational banner within the image area of the video content; (¶0033-¶0035) also, based on user’s preference, the extracted information banner, different from the informational banner, is always displayed on the bottom of the screen, however when the system detects that the video content includes another informational banner, different from the extracted information banner, which should be displayed on the bottom of the screen based on the identified location [using the metadata], then the system determines the mismatch/error in a location which correspond to the determined placement (bottom of the screen) of the another information banner and repositions/corrects (re-calibrates) the another information banner by placing above or adjacent to the extracted informational banner from the first video content so that the extracted informational banner is still on the bottom of the screen.  

Claims 8-14 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sorbel in view of Emeott, Nguyen, and Neumeier, and further in view of US PG Pub 2010/0169911 to Zhang (“Zhang”).
Regarding claim 8, combination of Sorbel, Emeott, Nguyen, and Neumeier meets all the limitations of the claim except “the system according to claim 1, wherein the processor is further configured to generate raster fingerprints for the associated content using an ingest engine, based on one or more visual features of the associated content, wherein the raster fingerprints are stored in a content fingerprint database.”  However, Zhang discloses (¶0051, ¶0052) that the fingerprint extractor obtains essential information from the video frames using a raster scanned format and stores it in the content database as represented in Figs. 4 and 6.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Sorbel, Emeott, Nguyen, and Neumeier's systems by generating raster fingerprints as taught by Zhang in order to automatically identify the content (¶0052).

Regarding claim 9, “The system according to claim 8, wherein the processor is further configured to compare fingerprints of the associated content on which the plurality of graphics are overlaid on the on-screen view of the channel with the raster fingerprints stored in the content fingerprint database, wherein the detections of the one or more error parameters related to the associated content is based on the comparison” combination of Sorbel, Emeott, Nguyen, Neumeier, and Zhang teaches this limitation, where Nguyen discloses (¶0024) that the database returns a location of a corresponding informational banner in the first video content; (¶0033-¶0035) based on user’s preference, the extracted information banner is always displayed on the bottom of the screen, however when the system detects that the second video content includes another informational banner [to be displayed on the bottom of the screen] then the system [determines the mismatch/error and] places the extracted information banner in a different location other than the bottom of the screen, and Zhang discloses (¶0051, ¶0052) that the fingerprint extractor obtains essential information from the video frames using a raster scanned format and stores it in the content database.

Regarding claim 10, “The system according to claim 9, wherein the associated content that corresponds to a specific content item associated with the overlaid plurality of graphics for a specific time instant on the on-screen view of the channel is automatically corrected based on the detected one or more error parameters” Sorbel discloses (¶0096) that the graphic content includes an expiration time so that the system will automatically delete it.

Regarding claim 11, “The system according to claim 10, wherein the processor is further configured to utilize a time-based parameter and/or a region-based parameter of the programming schedule that corresponds to the plurality of graphics and the associated content on the on-screen view to verify each of the plurality of graphics in the plurality of sections and the associated content, wherein the programming schedule is determined by a broadcast automation system” combination of Sorbel and Emeott teaches this limitation, where Sorbel discloses (¶0036) that the logos are presented on the predetermined location (region-based parameter) of the TV, where its removed based on the comparison, and (¶0096) the graphic content includes an expiration date (time-based parameter) so that the system will automatically delete it, and Emeott discloses (¶0019, ¶0021) that the placement of logo(s) associated with a specific program/video asset is determined using EPG data, where (¶0071, ¶0036) the EPG source provides EPG data that uses start/stop times, duration (time based parameters) for that particular video asset; if the visual video content A is from a news program broadcast at a particular time, then the metadata may indicate that on-screen text located in the top left-hand corner region 320-1 (region-based parameter) is scrolling text 313 as represented in Fig. 3B.

Regarding claim 12, “The system according to claim 11, wherein the time-based parameter of the programming schedule is indicative of timing identifier at which the plurality of graphics and the associated content are required to be overlaid on the on-screen view of the channel during multicasting of the channel” Emeott discloses (¶0019, ¶0021) that the placement of logo(s) associated with a specific program/video asset is determined using EPG data, where (¶0071, ¶0036) the EPG source provides EPG data that uses start/stop times, duration (time based parameters) for that particular video asset; (¶0056-¶0058) the system generates alerts displaying textual/object data/logo with the duration of the alert.

Regarding claim 13, “The system according to claim 11, wherein the region-based parameter of the programming schedule is indicative of specific regions on the on-screen view of the channel where the plurality of graphics and the associated content are required to be overlaid on the on-screen view of the channel during multicasting of the channel, and wherein the specific regions on the on-screen view of the channel correspond to the plurality of sections” Sorbel discloses (¶0028) that the logos, graphics, banners of the associated content are displayed at the predetermined location on the screen as represented in Figs. 1B and 1C and Fig. 5B (element 148), and Emeott discloses (¶0019, ¶0021) that the placement of logo(s) associated with a specific program/video asset is determined using EPG data, where (¶0071, ¶0036) the EPG source provides EPG data that uses start/stop times, duration (time based parameters) for that particular video asset; if the visual video content A is from a news program broadcast at a particular time, then the metadata may indicate that on-screen text located in the top left-hand corner region 320-1 (region-based parameter) is scrolling text 313 as represented in Fig. 3B.

Regarding claim 14, “The system according to claim 10, wherein the processor is further configured to utilize a plurality of automatic content recognition (ACR)-based inline-monitoring devices placed at the plurality of locations in the broadcast chain, to concurrently detect the fingerprints of the plurality of graphics in the plurality of sections and the associated content on which the plurality of graphics are overlaid” Sorbel discloses (¶0006, ¶0030) that the Digital Air Impressions (DAI) Ad Video Recognition Software has the logic to identify what is playing on the screen. Once it identifies the streaming video content, it searches the DAI Ad Server Library (Asset Library) to look for and match the appropriate advertiser's assets: logo, graphic, watermark, banner, video, and the like and then incorporates it onto a predetermined or designated area on the screen.

Regarding claim 23, see rejection similar to claim 8.

Regarding claim 24, see rejection similar to claim 9.

Regarding claim 25, see rejection similar to claim 10.

Regarding claim 26, see rejection similar to claim 11.

Regarding claim 27, see rejection similar to claim 12.

Regarding claim 28, see rejection similar to claim 13.

Regarding claim 29, see rejection similar to claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425